Title: To Benjamin Franklin from Charles-Frédéric Bedaulx, 16 December 1776
From: Bedaulx, Charles-Frédéric
To: Franklin, Benjamin


Bedaulx (1752–79/80) appeared in passing in the previous volume, as the carrier of a letter to Franklin from Nicholas Barker of Rotterdam. He was a Swiss soldier of fortune, the scion of an old family. “Je n’ay ni Seigneurie, ni titres a lui laisser,” his mother wrote to Franklin, “mais seulement une suit d’ayeux de noble et bonne race qu’il ne dementira pas.” He began his military career at an early age, according to his own account, for he served in Europe for twelve years and rose to be a captain in the Dutch army before he decided to go to America. His first attempt landed him in an English jail, from which he soon escaped to France. Silas Deane tried to obtain him another passage, and he says here that he expects to leave soon. He was in company with Baron de Kalb and others. Beaumarchais suspected him for some reason and made efforts to stop his departure, whereupon Bedaulx became impatient. Two days after writing this letter he was on his way to Paris to see Franklin, to whom he sent an undated letter from a Parisian hotel: obstacles had been put in his way but left him undiscouraged; he still had enough money to pay his passage, and would be grateful for an interview. On March 6 he wrote again from Paris, to say that he had not gone to Passy for fear of being troublesome, and to ask that he be referred to some of Franklin’s friends in America; on Deane’s order he was departing two days later. At some point Franklin apparently did see him, assured him that Congress would take him into its service, and reinforced the assurance with a letter to the secretary of the board of war. Bedaulx eventually sailed from Bordeaux in late March, along with Kalb and Lafayette.
In Philadelphia he met a chilly reception. He kept refusing a rank less than what he thought he deserved until December, 1778, when sustained efforts by Pulaski to recruit him for his legion won him a lieutenant colonelcy. He went south with the Legion in 1779, but his health was failing; after the siege of Savannah he asked leave to resign and go home. The request came too late; some time during the winter he died in Charleston.
 
Sir.
Havre-de-Grace the 16th Xber 1776.
Being inform’d of your arrival in Europe I take the liberty to send you the inclosed letter. I was charg’d with it at Rotterdam, by Mr. Barker, one of your acquintances when I embark’d my self to America this three Months ago.
Having been taken by the English, I found an opportunity to come to France, where I had the honour to see Mr. Dean to whom I showed the said letter which I had been so happy to preserve from the perquisition of the English.
I’m to set out again to your Country, in hopes of finding an opportunity to use my Sword in the cause of the liberty against the Oppressors.
Excuse me sir for the liberty I take to write you. Mr. Dean will give you an exacter account of me.
I’m sir with the greatest respect, sir your most humble and most obediant servant
C. Bedaulx.
